Citation Nr: 0727025	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-00 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs' health care system.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran reportedly served on active duty from April 1965 
to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a determination of the Department of Veterans 
Affairs (VA) Medical Center in Mountain Home, Tennessee, 
which denied the benefit sought on appeal.

In June 2007, the veteran testified before the undersigned 
Veterans Law Judge sitting at the Regional Office in 
Nashville, Tennessee.  A copy of the hearing transcript is of 
record and has been reviewed.


FINDING OF FACT

The veteran is a Priority Category 8 individual for purposes 
of the VA heath care system who filed an initial application 
for VA health care after January 17, 2003.


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA's health care system.  38 U.S.C.A. 
§§ 1705, 1710; 38 C.F.R. § 17.36 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he is eligible to enroll in the VA's 
health care system.  To receive authorized medical care under 
the provisions of Chapter 38 of the United States Code, a 
veteran must be enrolled in the VA healthcare system.  38 
U.S.C.A. 1710 (West 2002); 38 C.F.R. § 17.36(a) (2006).  A 
veteran may apply to be enrolled in the VA healthcare system 
at any time. To be enrolled, a veteran must submit a Form 10-
10EZ to a VA medical facility.  38 C.F.R. § 17.36(d)(1).

Upon receiving a completed VA Form 10-10EZ, the appropriate 
VA personnel will accept a veteran as an enrollee after 
determining if the veteran is in a priority category that is 
eligible for enrollment.  If a veteran is not found to be in 
a priority category that is eligible for enrollment, VA will 
notify the veteran that he or she is not eligible for 
enrollment.  38 C.F.R. § 17.36(d)(2).

The Secretary determines which categories of veterans are 
eligible to be enrolled. There are 8 possible categories for 
which a veteran may qualify.  38 C.F.R. § 17.36(b); see also 
38 U.S.C.A. § 1705.

The order of priority of enrollment for VA healthcare 
benefits is as follows:

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service 
connected disabilities or unemployability.

Category (2) is for veterans who have a singular or combined 
rating of 30 or 40 percent based on one or more service 
connected disabilities.

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veterans with a 
single or combined rating of 10 percent or 20 percent based 
on one or more service connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 
U.S.C.A. § 1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 1151, but 
only to the extent that such veterans' continuing eligibility 
for health care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151; for veterans whose 
entitlement to disability compensation is suspended because 
of the receipt of military retired pay; and for veterans 
receiving compensation at the 10 percent rating level due to 
multiple noncompensable service connected disabilities that 
clearly interfere with normal employability.

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent medical official) at the VA facility 
where they were examined.

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).  A veteran shall 
be considered to be unable to defray the expenses of 
necessary care if-

(1) the veteran is eligible to receive 
medical assistance under a State plan 
approved under title XIX of the Social 
Security Act; (2) the veteran is in 
receipt of VA pension benefits; or (3) 
the veteran's attributable income is not 
greater than the amount determined by 
law.

Notwithstanding the attributable income of a veteran, the 
Secretary may refuse to make a determination based on such 
income if the corpus of the estate of the veteran is such 
that under all the circumstances, including consideration of 
the annual income of the veteran and the veteran's spouse, it 
is reasonable that some part of the corpus of the estate of 
the veteran be consumed for the veteran's maintenance.  38 
U.S.C.A. § 1722.

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service 
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis.

Category (7) is for veterans who agree to pay the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low income" under the geographical income 
limits established by the Department of Housing and Urban 
Development (HUD) for the fiscal year that ended on September 
30 of the previous calendar year.  For purposes of this 
paragraph, VA will determine the income of veterans (to 
include the income of their spouses and dependents) using the 
rules in §§ 3.271, 3.272, 3.273, and 3.276.  After 
determining the veterans' income and the number of persons in 
the veterans' family (including only the spouse and dependent 
children), VA will compare their income with the current 
applicable "low- income" income limit for the public 
housing and section 8 programs in their area that the U.S. 
Department of Housing and Urban Development publishes 
pursuant to 42 U.S.C. § 1437a(b)(2).  If the veteran's income 
is below the applicable "low-income" income limits for the 
area in which the veteran resides, the veteran will be 
considered to have "low income" for purposes of this 
paragraph.

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only if 
they agree to pay to the United States the applicable co- 
payment determined under 38 U.S.C.A. § 1710(f) and 1710(g).

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran is placed in the highest priority category or 
categories for which he or she qualifies.  A veteran is 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness is also placed in priority category 7 or priority 
category 8, as applicable, if the veteran has previously 
agreed to pay the applicable co-payment for all matters not 
covered by priority category 6.  38 C.F.R. § 17.36(d)(3).

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the VA's Secretary is 
required to make an annual decision as to enrollment in VA's 
healthcare system.  Under Public Law No. 107-135, the 
Department of Veterans Affairs Health Care Programs 
Enhancement Act of 2001, an additional priority category 8 
was established.

Subsequently, due to VA's limited resources, the Secretary 
decided to stop enrolling veterans in Priority Category 8 who 
had not already enrolled as of January 17, 2003.  This 
decision was published in the Federal Register at 68 Fed. 
Reg. 2670-73 (Jan. 17, 2003).  See also 38 C.F.R. § 17.36(c).

In this case, the veteran's Medical Administration Service 
folder shows that he submitted to VA a completed Application 
for Health Benefits on November 29, 2005.  Based upon his non 
service-connected status, his financial information, and the 
lack of applicability of any of the special eligibility 
categories mentioned above, the veteran was assigned to 
priority category 8.  His claim was denied on the basis that 
he was a non service-connected veteran whose annual income 
and net worth exceeded the thresholds, and whose completed 
application for enrollment in the VA health care system was 
received after January 17, 2003.  

Financial assessments of the veteran were completed in 
November 2005.  It was determined that he had significant net 
worth and was able to defray the expenses of necessary care 
in accordance with the provisions of 38 U.S.C.A. § 1722(a).  

In his notice of disagreement, the veteran argues that he no 
longer works and does not have health insurance.  A statement 
from his former employer indicates that the veteran was 
retiring from the company on March 3, 2006.  As of that date, 
his group health coverage would be terminated.  In his 
substantive appeal and at his hearing, he indicated amounts 
he received from Social Security Administration (SSA) and a 
list of his prescribed medications and their cost.  (T. 6).  

The Board notes that the veteran has not submitted sufficient 
updated information regarding his income and net worth since 
the November 2005 application so that his co-payment status 
and enrollment priority may be reassessed.  Asset information 
and pension information, and income information from his 
spouse has not been provided since the November 2005 
application.  While he has provided some information 
regarding the changes in his income, it is not sufficient to 
give a complete financial assessment for purposes of 
determining eligibility for enrollment in the VA health care 
system.  

Without the above information, the Board must assess the 
veteran's eligibility based on the only completed financial 
statement of record.  Based upon the only income statement of 
record, he does not meet the eligibility criteria for 
priority group 5 or 7.  38 C.F.R. § 17.36(b)(5)(7).  The 
remaining special eligibility categories are not applicable.

In sum, it is undisputed that the veteran's completed 
application in this matter was received subsequent to January 
17, 2003, and as a Priority Category 8 veteran, he is 
ineligible for enrollment under the applicable regulation.  
The Board is bound by the statutes and regulations governing 
entitlement to VA benefits, the instructions of the 
Secretary, and the precedent opinions of the VA's chief legal 
officer.  38 U.S.C.A. § 7104(c) (West 2002).  Under the facts 
of this case, the applicable criteria are dispositive.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In light of the 
facts set forth above, the veteran's claim must be denied 
because of the lack of legal entitlement under the law.

The Board has also considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation codified at 38 C.F.R. § 
3.159 (2006), which defines the VA's duties to notify and 
assist claimants in the development of their claims.  
However, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance which 
include lack of legal eligibility.  38 C.F.R § 3.159 (d).  In 
this case, there is no reasonable possibility that any 
further assistance to the veteran would aid in substantiating 
his claim.  When there is factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating his claim, 
VCAA does not apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

ORDER

The appeal is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


